Per Curiam.
This appeal is from a judgment of the superior court of Pierce County entered upon the verdict of a jury. The record shows that the notice of appeal was served and filed on the 4th day of August, 1896, and that no bond on appeal was served or filed within five days after giving of the notice. Section 6 of chap. 61, Laws of 1893, p. 122, provides that “An appeal in a civil action or proceeding shall become ineffectual for any purpose unless at or before the time when the notice of appeal is given or served, or within five days thereafter, an appeal bond to the adverse party conditioned ... be filed with the clerk of the superior court.” Upon the face of the record it appears that we are without jurisdiction to entertain the appeal.
Dismissed.